IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,859-01


                       EX PARTE BRYAN KEITH LYNCH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 28257 HC-1 IN THE 6TH DISTRICT COURT
                              FROM LAMAR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of indecency with a child by sexual contact (count 1) and aggravated

sexual assault of a child (count 2) and was sentenced to 20 years’ imprisonment on count 1 and life

imprisonment on count 2. The Sixth Court of Appeals affirmed his conviction. Lynch v. State, No.

06-19-00250-CR (Tex. App.—Texarkana June 25, 2020) (not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective by failing to object

to improper argument by the prosecutor, failing to object to extraneous offense evidence, failing to

investigate Applicant’s mental health history, failing to object to the trial court’s informal inquiry
                                                                                                       2

of Applicant’s competency to stand trial, and failing to object to hearsay testimony. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to

respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: July 27, 2022

Do not publish